Citation Nr: 1644218	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  15-11 226	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a kidney injury to include blood clot removal with catheterization.

2.  Entitlement to service connection for diabetes mellitus, type II, as secondary to residuals of kidney injury.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney-at-Law



INTRODUCTION

The Veteran had active military service from August 1981 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

With regard to the Veteran's representation, the Board acknowledges that the Veteran's representative, Attorney Sink, submitted a "Notice of Withdrawal From Representation" to the RO on August 8, 2016.  The Board finds, however, that this notice does not comply with the requirements set forth in 38 C.F.R. § 20.608(a)(2) for withdrawal of representation of services after certification of an appeal in that it was not submitted to the Board by motion showing good cause as to why such representation could not be continued.  Thus, the Board has listed Attorney Sink as the Veteran's representative on this decision and finds there is no prejudice to the Veteran or due process violation in doing so as he continues to represent the Veteran before the Board for purposes of this appeal.


FINDING OF FACT

On August 3, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or by his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, by letter submitted via facsimile by his authorized representative on August 3, 2016,  the Veteran notified the Board of his desire to withdraw all claims pending on appeal before the Board.  Hence, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


